Citation Nr: 1309300	
Decision Date: 03/19/13    Archive Date: 04/01/13

DOCKET NO.  07-40 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased schedular rating for a bilateral hearing loss disability, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased schedular rating for residuals of a left ankle injury, currently evaluated as 20 percent disabling.

3.  Entitlement to a compensable schedular rating for pes planus of the left foot.

4.  Entitlement to an extra-schedular rating for a bilateral hearing loss disability.

5.  Entitlement to an extra-schedular rating for residuals of a left ankle injury.

6.  Entitlement to an extra-schedular rating for pes planus of the left foot. 


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney at Law

ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to July 1974.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA) which denied entitlement to increased ratings for bilateral hearing loss disability, residuals of left ankle injury, and pes planus of the left foot.

In March 2011, the Board denied the claims.  In a September 2012 memorandum decision, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's decision and remanded each claim to the Board for further proceedings consistent with its decision.  Based on the Court's decision, the Board has bifurcated each claim to reflect consideration of schedular and extra-schedular ratings, as explained below.  Tyrues v. Shinseki 23 Vet. App. 166, 178-79 (2009) (en banc), aff'd, 631 F.3d 1380 (Fed. Cir. 2011), vacated on other grounds, 132 S. Ct. 75 (2012) (VA is free to dismember a claim and adjudicate it in separate pieces).

In February 2013, the Veteran's attorney submitted a letter with arguments for higher and separate ratings along with additional evidence.  The attorney indicated that the Veteran waived initial RO consideration of this evidence, and the Board will therefore consider it in the first instance.  38 C.F.R. § 20.1304(c) (2012).

The issues of entitlement to extra-schedular ratings for a bilateral hearing loss disability, residuals of a left ankle injury, and pes planus of the left foot are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.

FINDINGS OF FACT

1.  A bilateral hearing loss disability has been manifested by no greater than a Roman Numeral VI right ear hearing loss or a Roman Numeral III left ear hearing loss at any time throughout the appeal period.

2.  Residuals of a left ankle injury have not been manifested by ankylosis, malunion of the os calcis or astragalus, or astragalectomy at any time during the appeal period.

3.  Left foot pes planus has not been manifested by the weight-bearing line being over or medial to the great toe, inward bowing of the tendon achillis, pain on manipulation of the left foot, weak foot, claw foot, metatarsalgia, or severe hallux rigidus or hallux valgus at any time during the appeal period.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a bilateral hearing loss disability have not been met at any time during the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2012).

2.  The criteria for a rating in excess of 20 percent for residuals of a left ankle fracture have not been met at any time during the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2012).

3.  The criteria for a compensable rating for left foot pes planus have not been met at any time during the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Code 5276 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With regard to each of the claims for higher schedular ratings on appeal, the requirements of 38 U.S.C.A. § 5103 and 5103A have been met. There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in separate March 2006 letters of the information and evidence needed to substantiate and complete his claims, and how VA assigns disability evaluations and effective dates.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claims, and as warranted by law, affording VA examinations.  For the reasons discussed below, the Board finds that the examinations are adequate to make a determination on the issues addressed on the merits below.

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Analysis

General Legal Principles

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  The analysis in this decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  In this regard, the Board notes that the Court specifically found in its memorandum decision (based on the parties' agreement) that the Board in its March 2011 decision failed to provide adequate reasons and bases in adjudicating entitlement to staged ratings for left ankle and left foot disabilities.  Given the Court's focus on the claims for staged ratings, the Board notes that it will review the evidence from the entire appeal period, which in an increased rating claim begins one year prior to the filing of the claim for increase.  38 U.S.C.A. § 5110(b)(2) (West 2002) (permitting an earlier effective date for increased disability compensation if that disability increased during the one-year period before the filing of the claim).

Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

Bilateral Hearing Loss Disability

A rating for hearing loss is determined by a mechanical application of the Rating Schedule to the numeric designations assigned based on audiometric test results. Lendenmann v. Principi, 3 Vet. App. 345 (1992).  To evaluate the degree of disability from defective hearing, the Rating Schedule establishes 11 auditory acuity levels from Level I for essentially normal acuity through Level XI for profound deafness.  These are assigned based on a combination of the percent of speech discrimination (Maryland CNC) and the puretone threshold average, as contained in a series of tables within the regulations.  The puretone threshold average is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four. These averages are entered into a table of the Rating Schedule to determine the auditory acuity level of each ear (Table VI), and these auditory acuity levels are entered into another table of the Rating Schedule to determine the percentage disability rating (Table VII).  38 C.F.R. § 4.85.

An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  In exceptional pattern cases, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  As shown below, there is no exceptional pattern of hearing impairment in this case, because the thresholds at 1000 Hertz decibels were consistently less than 30 decibels, and the thresholds at 2000 decibels were not 70 decibels or more at 2000 Hertz in both ears at both the April 2006 and August 2009 VA examinations.

Historically, the Veteran was awarded service connection with a non-compensable disability rating for a bilateral hearing loss disability in April 1975.  This rating was continued until July 2001 when the Board increased the rating to 10 percent disabling.  In a January 2006 statement, the Veteran asserted that his hearing loss warranted a higher disability evaluation.

On the April 2006 VA audiological evaluation, pure tone thresholds, in decibels, were as follows:


HERTZ

A
1000
B
2000
C
3000
D
4000
A+B+C+D
AVG.
RIGHT
25
55
90
90
65
LEFT
15
35
95
85
58

Maryland CNC Word List Speech Recognition testing revealed a speech recognition score of 76 percent in the right ear and a score of 84 percent in the left ear.  The examiner noted that the Veteran's right ear presented a mild sloping to severe sensorineural hearing loss from 500 through 8000 Hertz, and a sensorineural hearing loss at the high frequencies in both ears.  Impedance measurement indicated normal middle ear function bilaterally.  The examiner summarized that the results indicated that the Veteran's hearing had not changed since his 2001 audiogram.  The diagnosis was severe high frequency sensorineural hearing loss bilaterally.

A private magnetic resonance imaging report dated in August 2006 noted unremarkable internal auditory canals.

The Veteran underwent another VA audiological examination in August 2009.  He noted that he had last been tested in 2006, and he felt that his hearing loss had increased in severity since.  The Veteran explained that he retreated from conversations and that he experienced difficulty hearing his employees when they spoke to him.  Audiological evaluation revealed normal hearing in the right ear to 1000 hertz sloping to a moderately severe to profound sensorineural hearing loss at the high frequencies.  The left ear indicated normal hearing up to 2000 Hertz precipitously slipping to profound hearing loss at the high frequencies.


HERTZ

A
1000
B
2000
C
3000
D
4000
A+B+C+D
AVG.
RIGHT
25
60
95
100
70
LEFT
15
45
95
95
63

Maryland CNC Word List Speech Recognition testing revealed a speech recognition score of 72 percent in the right ear and a score of 84 percent in the left ear.  

As noted, a disability rating for hearing loss is based on a mechanical application of the Tables VI and VII to the audiometric test results.  Accordingly, the April 2006 results correlate to an auditory acuity numeric designation of V in the right ear and III in the left ear, which warrants a 10 percent disability rating.  The Veteran's August 2009 results correlate to an auditory acuity numeric designation of VI in the right ear and III in the left ear equating to a 10 percent evaluation.  38 C.F.R. § 4.85.  The above analysis reflects that application of the tables to the audiometric test results indicates that a 10 percent evaluation, and no higher, is warranted in this case.  The Board also notes that, as shown in the August 2006 private magnetic resonance imaging report, no additional hearing or ear disorders have been demonstrated.  The additional symptoms indicated by the Veteran are discussed in the remand section below.

For the foregoing reasons, application of the tables to the audiometric test scores does not warrant a higher schedular rating at any point during the appeal period.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim for an increased schedular rating for bilateral hearing loss disability, currently evaluated as 10 percent disabling must be denied.  See 38 C.F.R. §§ 3.102, 4.3.

Musculoskeletal Disorders-Increased Rating Laws and Regulations Generally

In evaluating musculoskeletal disabilities additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement. 38 C.F.R. § 4.45.  The intent of the schedule is to recognize painful motion with joint or peri-articular pathology as productive of disability and to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that, where evaluation is based on limitation of motion, the question of whether pain and functional loss are additionally disabling must be considered.  38 C.F.R. §§ 4.40, 4.45.  The provisions contemplate inquiry into whether there is crepitation, limitation of motion, weakness, excess fatigability, incoordination, and/or impaired ability to execute skilled movement smoothly, and pain on movement, swelling, deformity, or atrophy of disuse.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing are also related considerations.  Id.  Within this context, a finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).


Residuals of a Left Ankle Injury-Regulations and Analysis

The Veteran was initially granted entitlement to service connection for residuals of a left ankle injury with pes planus in April 1975, and was assigned a single 10 percent disability rating.  In a July 2001 Board decision, the disability evaluation for a left ankle disorder was increased to 20 percent, and the Veteran was awarded a separate noncompensable disability rating for left foot pes planus.

The Veteran's left ankle disability is evaluated as 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5271.  This is the maximum schedular rating under this diagnostic code.  The Board must also consider, however, all other potentially applicable  diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).

Diagnostic Code 5270 applies to ankylosis of the ankle.  Ankylosis is the "immobility and consolidation of a joint due to disease, injury, surgical procedure." Lewis v. Derwinski, 3 Vet. App. 259 (1992).  Under Diagnostic Code 5270 a 20 percent evaluation is assigned for ankylosis of the ankle in plantar flexion less than 30 degrees.  For ankylosis of the ankle in plantar flexion, between 30 and 40 degrees, or in dorsiflexion, between 0 and 10 degrees, a 30 percent rating is warranted.  38 C.F.R. § 4.71a.  

The normal range of motion of the ankle is 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II.  

The other diagnostic codes applicable to the ankle, 5272 through 5274, applicable to ankylosis of subastralgar or tarsal joint, malunion of os calcis, and astragalectomy, also provide for maximum 20 percent ratings.  

In her February 2013 letter, the Veteran's attorney requested both increased and separate ratings, without specifying any legal basis for such a request.  The evidence below does not reflect that the Veteran has ankylosis of subastralgar or tarsal joint, malunion of os calcis, and astragalectomy.  Moreover, the Rating Schedule generally prohibits pyramiding, i.e., evaluating the same disability under different diagnostic codes, 38 C.F.R. § 4.14, and the Court has held that pyramiding is disfavored "unless the regulation expressly provides otherwise," Cullen v. Shinseki, 24 Vet. App. 74, 84 (2010).  The Board will therefore focus its consideration on whether the Veteran is entitled to a higher schedular rating under Diagnostic Code 5270, the only Code that contains schedular ratings higher than 20 percent.

Initially, the Board notes that neither the evidence previously of records nor the evidence recently submitted to the Board by the Veteran's attorney contains any indication that there is ankylosis.  Moreover, in Johnston v. Brown, 10 Vet. App. 80 (1997), the Court indicated that where the Veteran is in receipt of the maximum schedular evaluation based on limitation of motion and a higher rating requires ankylosis, the regulations pertaining to functional loss due to pain, weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, painful motion with joint or peri-articular pathology, and actually painful, unstable, or malaligned joints, due to healed injury, i.e., 38 C.F.R. §§ 4.40, 4.45, and 4.59, are not for application.  Id. at 84-85 (although the Secretary suggested remand because of the Board's failure to consider functional loss due to pain, remand was not appropriate because higher schedular rating required ankylosis).  Thus, based on the following evidence, there is no basis for a higher rating under Diagnostic Code 5271.

A December 2005 private radiology report noted an avulsion fracture of the lateral malleolus of the left foot.  Degenerative change and edema involving the anterior calcaneus and talus were additionally noted.

At an April 2006 VA examination, it was noted that the Veteran saw a private podiatrist for his foot disorders and that he had been given a brace for his left ankle.  The Veteran explained that he experienced left ankle pain with stiffness and weakness.  The Veteran stated that he used a cane intermittently. He reported a history of working as a financial manager for the prior 32 years, but stated that it took him twice as long to complete a task when he experienced left ankle pain. Regarding activities of daily living, the Veteran reported difficulty with prolonged standing or walking for more than a half hour and with walking down steps due to left ankle pain.

Physical examination revealed dorsiflexion from 0 to 15 degrees, and plantar flexion from 0 to 30 degrees on passive and active motion.  With repetitive use the range of ankle motion was not additionally limited by pain, fatigue, weakness or lack of endurance. The Veteran claimed to have had a recent flare-up of his left ankle manifested by a six week long episode of left foot pain.  It was noted that the Veteran presented with a slow antalgic gait using a left ankle brace at the time of examination.

In an April 2006 statement in support of his claim, the Veteran stated that he felt that the degenerative changes in his ankle led to his absence from work for a six week period from January to March 2006.  A statement from the MetLife disability attached to the Veteran's letter reported that he would receive a disability benefit payment from January 26, to March 12, 2006.  A private January 2006 record from Dr. Lazos indicates that the Veteran had been issued an Arizona brace for a questionable left tarsal coalition/fracture.

A December 2006 VA orthopedic consultation note reported that the Veteran had been out of work for six weeks secondary to swelling and pain.  The Veteran reported that he was followed by a local podiatrist and that he wore an Arizona brace.  It was opined that the Veteran was "quite overweight" and that he would benefit from weight loss.  The Veteran was noted to be considering a gastric bypass.  Physical examination revealed that the Veteran wore a left ankle brace.  There was medial and lateral malleolus swelling.  Motor function was intact, as was sensation to light touch.  The Veteran was judged to have a noticeable pes planus deformity that was not corrected when he stood on his toes.  It was opined that the claimant may need ankle surgery or fusion in the future if his symptoms were not controlled with his brace and medication.

At an August 2009 VA examination, the Veteran complained of left ankle pain at rest.  He explained that his pain was a 3 out of 10, 10 being the worst on the pain scale.  The Veteran denied weakness, stiffness or fatigability at rest. He stated that the left ankle did not give out or lock with ambulation.  He reported using a soft ankle support but he did not use additional assistive devices.  He stated that he was able to perform his job, and that the ankle did not affect his ability to work.  The examiner found that the Veteran's activities of daily living were not affected by his left ankle condition.

Range of motion studies revealed dorsiflexion to 10 degrees, plantar flexion to 20 degrees, inversion to 30 degrees and eversion to 10 degrees.  It was noted that the Veteran experienced mild pain on motion with dorsiflexion between 0 and 10 degrees, plantar flexion between 10 and 20 degrees, inversion between 20 and 30 degrees, and eversion from 0 to 10 degrees.  With repetitive use, there was no additional loss of left ankle function from pain, fatigue, weakness or lack of endurance.  The ankle was stable without left ankle swelling or tenderness. Moderate crepitation on active and passive range of motion in the left ankle joint was noted.  The Veteran described flare-ups with changes in the temperature, prolonged standing, walking more than half a mile, climbing more than two flights of stairs and lifting objects heavier than 40 pounds.  The Veteran stated that he could not run at all without flare-ups of his left ankle condition.  He described flare-ups as occurring one to two times per week and lasting for two to three hours.  He stated that during flare-ups his function was 70 percent limited in his daily activities.

A December 2010 left ankle X-ray report indicated that there was widening of the space between the distal tibia and fibula suggesting a prior injury to the tibial fibular ligaments.  There also was a large talar beak arising from the dorsal aspect of the talus, arthritic changes were noted in the subtalar joint, and talocalcaneal coalition was suspected with secondary arthritic changes.  Further, there was a large os trigonum, marginal osteophytes were noted in the navicular.  The conclusion was arthritic changes in the subtalar joint suggesting talocalcaneal coalition.

A June 2012 left ankle X-ray showed dorsal talar breaking, generalized soft tissue swelling, lateral soft tissue swelling that was more prominent than medial soft tissue swelling, and mild cortical thickening along the lateral aspect of the distal tibial shaft and metaphysis.  The conclusions were chronic dorsal talar breaking, soft tissue swelling, rule out subtalar tarsal coalition, and chronic arthritis of the subtalar joints.

A July 2012 left ankle MRI indicated that there was edema and subchondral cyst formation.  There were no findings of a coalition.  There were arthritic changes in the adjacent distal fibula.  There was no joint effusion in the ankle, the Achilles tendon and plantar fascia were normal, the anterior and posterior tibiofibular and talofibular ligaments were intact, the posterior tibialis tendon was normal, the peroneal tendons were intact, the visualized extensor tendons were normal, and the soft tissues appeared to be within normal limits.  The impression was advanced hindfoot arthritis and no findings of tarsal coalition.

The above evidence reflects that there is no basis to assign a schedular rating higher than 20 percent at any time during the appeal period.  The Court's  memorandum decision indicated (based on agreement of the parties) that the Board in its March 2011 decision failed to provide adequate reasons and bases in adjudicating entitlement to staged ratings for the Veteran's left ankle disability.  The Board has and continues to acknowledge that staged ratings would be appropriate if at any point during the appeal period if the evidence reflected that the Veteran's symptoms more nearly approximated the criteria for any higher rating.  The evidence does not, however, show any such symptoms.  

There has been no diagnosis of ankylosis and there has been no indication in the lay or medical evidence of any symptoms meeting the definition of ankylosis, i.e., immobility and consolidation of the left ankle joint.  In addition, even assuming the application of DeLuca and 38 C.F.R. §§ 4.40, 4.45, and 4.59, the April 2006 VA examiner specifically found that with repetitive use the range of ankle motion was not additionally limited by pain, fatigue, weakness or lack of endurance and the August 2009 VA examiner wrote that with repetitive use, there was no additional loss of left ankle function from pain, fatigue, weakness or lack of endurance.  While the Veteran stated that he experienced flare-ups one to two times per week lasting for two to three hours and limiting his function in performing daily activities 70 percent, the specific examination findings of the trained health care professionals who conducted the April 2006 and August 2009 VA examinations are of greater probative weight in determining the degree of functional limitation from the DeLuca factors than the Veteran's lay assertion of a 70 percent reduction.

The above evidence thus reflects that at no time during the appeal period have the Veteran's symptoms more nearly approximated ankylosis of the left ankle in plantar flexion between 30 and 40 degrees or in dorsiflexion between 0 and 10 degrees, or in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees with abduction, adduction, inversion, or eversion deformity warranting a 30 or 40 percent rating under Diagnostic Code 5270, the only diagnostic code applicable to the ankle with criteria for higher schedular ratings.  The evidence preponderates against finding that a separate rating is warranted even if one were possible under diagnostic codes 5272 through 5274.  

In her February 2013 letter, the Veteran's attorney noted findings of Dr. Lazos from November 2000 showing tenderness in the medial and lateral aspect of the ankle near the subtalar joint and decrease in motion across the joint, the December 2005 avulsion fracture findings, the Veteran's description of his flare-ups, and the effect of these findings and flare-ups on the appellant's daily activities and employment.  These general findings and lay statements do not warrant any higher or separate ratings under any potentially applicable diagnostic code as shown above.  To the extent that they are not contemplated by the applicable diagnostic criteria, they are addressed in the discussion of extra-schedular ratings below. 

For the foregoing reasons, the preponderance of the evidence reflects that the Veteran's left ankle symptoms do not more nearly approximate the criteria for any higher or separate schedular rating at any point during the appeal period.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim of entitlement to an increased schedular rating for residuals of a left ankle injury, currently evaluated as 20 percent disabling must be denied.  See 38 C.F.R. §§ 3.102, 4.3, 4.7.

Pes Planus - Laws, Regulations and Analysis

The Veteran's left foot pes planus is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5276, applicable to unilateral flatfoot.  Pursuant to this diagnostic code, a 10 percent rating requires moderate flatfoot with the weight-bearing line being over or medial to the great toe, inward bowing of the tendon Achilles, and pain on manipulation and use of the feet.  A 20 percent rating requires severe unilateral pes planus manifested by objective evidence of marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use, an indication of swelling on use, and characteristic callosities.  

As noted above, the Veteran was granted entitlement to service connection for residuals of a left foot fracture with pes planus in April 1975.  In a July 2001 decision, the Board determined that the Veteran was entitled to a separate noncompensable rating for his left foot pes planus.  The Veteran asserts entitlement to a higher disability evaluation.

The evidence includes a December 2005 private radiology report showed that the Veteran's left foot, to exclude the ankle, was essentially normal with some flattening of the mid-foot. The Achilles tendon and plantar fascia appeared normal.

At his April 2006 VA examination, the Veteran reported intermittent left foot pain with stiffness and weakness.  He also reported using a left shoe orthotic which he described as not very helpful with his foot pain.  He stated that he used a cane intermittently.

Left foot examination revealed flatfeet with a midline Achilles tendon.  Active and passive range of motion of all toes were normal.  Toe motion was not limited by pain, fatigue, weakness or lack of endurance with repetitive use.  There was no instability or weakness.  Tenderness on the plantar aspect in the mid portion of the left foot was noted.  There were no calluses or unusual breakdown of the skin or unusual shoe pattern wear.  There were no skin or vascular abnormalities noted.  The Veteran had difficulty squatting due to left ankle and foot pain.  The Veteran also had difficulty in rising on his left foot, heels and toes due to foot and ankle pain.  Abnormal weight bearing was noted.  There was no pain on manipulation for a flatfoot condition.

In an April 2006 statement in support of his claim, the Veteran stated that he felt that the degenerative changes in his foot led to his absence from work for a six week period from January to March 2006.  A statement from MetLife disability attached to this letter reported that the Veteran was awarded a disability benefit payment from January 26, to March 12, 2006.

At an August 2009 VA examination, the Veteran stated that he experienced left foot pain at rest.  He described the pain as dull but constant.  The Veteran rated his pain as 3 out of 10 on the pain scale.  He denied weakness, stiffness, or fatigability of the left foot at rest.  The Veteran stated that he wore a corrective shoe for his left foot which helped to some degree.  He stated that his desk job did not affect his left foot condition.

The examiner noted mild pes planus in both feet with a mild hallux valgus in both feet.  There was no muscle atrophy, abnormal skin or vascular changes found.  Range of motion studies found inversion from 0 to 30 degrees and eversion from 0 to 10 degrees.  It was noted that the Veteran experienced pain on left foot motion with inversion at 20 to 30 degrees and eversion at 0 to 10 degrees.  A moderate antalgic gait was noted.  Regarding any functional limitations, it was noted that the Veteran reported being unable to stand for more than two hours and unable to walk for more than half a mile due to his left foot disorder.  The examiner found no evidence of abnormal weight bearing and noted that the alignment of the Achilles tending was normal.  There was no pain on manipulation of the feet.  The range of toe motion was normal and normal after repetition.  The Veteran stated that he experienced flare-ups in the left foot which caused him to have pain of 10 on the 1 to 10 scale.  He explained he had flare ups two to three times a week which lasted for two to three hours.  The Veteran stated that he was 70 percent limited in his daily activities when his condition flared up.

A December 2010 left foot MRI noted moderate hallux rigidus, arthritic changes of the tarsal bones, primarily the navicular, and arthritic changes in the subtalar joint suggesting talocalcaneal coalition.  The diagnosis was moderate hallux rigidus.  The appellant is not service connected for hallux valgus. 

A June 2012 left foot X-ray showed pes planus, elongation of the medial navicular with associated sclerosis medially and laterally, mild degenerative changes of the first metatarsophalangeal joint, no obvious acute fracture, no bone erosion, and mild plantar calcaneal spurring.  The conclusions were chronic dorsal talar breaking, pes planus, rule out subtalar tarsal coalition, and chronic arthritis of the subtalar joints.

A July 2012 MRI of the left foot showed the marrow signal intensity of the metatarsals and toes was normal, alignment was maintained, the regional flexor and extensor tendons of the foot were normal, and the soft tissues showed no edema or fluid collection.  Mild arthritis of the first metatarsophalangeal joint was noted, and the impression was advanced hindfoot arthritis with no findings of tarsal coalition.

In its memorandum decision, the Court found (based on stipulation of the parties) that the Board failed to provide adequate reasons and bases in evaluating entitlement to a compensable rating for left foot pes planus, to include addressing entitlement to staged ratings for left foot pes planus.  The following are the Board's reasons and bases for finding that the Veteran is not entitled to any higher or separate rating under any potentially applicable diagnostic code at any point during the appeal period for left foot pes planus.  First, the evidence recounted above reflects that the symptoms of the Veteran's unilateral pes planus have not more nearly approximated moderate pes pes planus, with the weight bearing line over or medial to the great toe, inward bowing to the tendo achillis, or pain on manipulation and use of the feet.  Rather, the weight bearing line has repeatedly been found to be normal, there have been no findings of inward bowing to the tendo achillis, and the April 2006 and August 2009 VA examiners specifically found that there was no pain on manipulation.  A compensable schedular rating is therefore not warranted under Diagnostic Code 5276.  In addition, none of the evidence indicated that there was weak foot, claw foot, or metatarsalgia warranting a higher rating under Diagnostic Codes 5277, 5278, or 5279.

There was evidence of hallux valgus and hallux rigidus.  The Veteran is not service connected for either hallux valgus or hallux rigidus.  Assuming, however, that he is so service connected, hallux rigidus, under Diagnostic Code 5281, is rated as hallux valgus, under Diagnostic Code 5280, but only if it is severe, and hallux valgus warrants a compensable schedular rating of 10 percent under Diagnostic Code 5280 only if it is severe, equivalent to amputation of the great toe, or operated with resection of the metatarsal head.  The above evidence reflects that the only diagnoses of hallux valgus and hallux rigidus indicated that it was mild (August 2009 VA examination) or moderate (December 2010 MRI).  As the hallux valgus and hallux rigidus were not severe and did not more nearly approximate severe, a 10 percent rating is not warranted under Diagnostic Codes 5280 and 5281.

There was also no evidence of service connected hammer toe of all toes warranting a compensable rating under Diagnostic Code 5282, malunion or nonunion of the tarsal or metatarsal bones warranting a compensable rating under Diagnostic Code 5283, or moderate other foot injury warranting a compensable rating under Diagnostic Code 5284.  Although there was evidence of arthritis of the first metatarsophalangeal joint, subtalar joints, and hindfoot, these are not major joints or groups of minor joints warranting a 10 percent rating under Diagnostic Code 5003.  See 38 C.F.R. § 4.40(f) (listing major joints and groups of minor joints).  Finally in this regard, as none of the criteria in the diagnostic codes applicable to the foot involve limitation of motion, the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 are not applicable.

For the foregoing reasons, the preponderance of the evidence reflects that the symptoms of the Veteran's left foot pes planus did not more nearly approximate the criteria for any higher or separate schedular rating at any point during the appeal period.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim for an increased schedular rating for left foot pes planus, currently evaluated as noncompensable, disabling must be denied.  See 38 C.F.R. §§ 3.102, 4.3, 4.7.


ORDER

Entitlement to an increased schedular rating for a bilateral hearing loss disability, currently evaluated as 10 percent disabling, is denied.

Entitlement to an increased schedular rating for residuals of a left ankle injury, currently evaluated as 20 percent disabling, is denied.

Entitlement to a compensable schedular rating for pes planus of the left foot is denied.


REMAND

As noted in the Court's memorandum decision, counsel for VA and the Veteran agreed that the Board failed in its March 2011 decision to provide adequate reasons and bases in assessing entitlement to an extra-schedular rating for left ankle and left foot disabilities, and the Court found that the Board had failed to provide adequate reasons and bases in assessing entitlement to an extra-schedular rating for bilateral hearing loss disability.  The above evidence reflects that there have been symptoms of each disability for which an increased rating has been claimed that are not contemplated by the schedular rating criteria.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  As noted by the Court with regard to bilateral hearing loss disability symptoms, the Veteran, a financial manager, had difficulty conversing with employees, and, as a result, he reportedly avoided conversations.  In addition, symptoms of his left ankle disability included an avulsion fracture, edema, use of a brace and cane, difficulty with prolonged standing or walking, a slow antalgic gait, medial and lateral malleolus swelling, and subchondral cyst formation.  Symptoms of left foot pes planus included left foot pain with stiffness and weakness, use of a left shoe orthotic and cane, difficulty squatting, difficulty in rising left foot, heels and toes, inability to stand for more than two hours, and inability to walk for more than half a mile.

As the above symptoms of bilateral hearing loss, left ankle, and left foot disabilities are arguably not contemplated by the applicable rating criteria, the Board must consider whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms, such as marked interference with employment.  The Board finds that the Veteran has made sufficient showing with regard to marked interference with employment to warrant referral for extraschedular consideration.  As noted by the Court, the Veteran indicated that his difficulty conversing with employees had impacted his employment.  Moreover, the statement from the MetLife disability attached to the Veteran's letter reported that he would receive a disability benefit payment, a December 2006 VA orthopedic consultation note reported that the Veteran had been out of work for six weeks secondary to swelling and pain, and, most recently, a June 2012 disability certificate shows that the Veteran was unable to drive to work due to his left ankle disability.  The Veteran has thus met the second element of the Thun inquiry.

As indicated in Thun, the Board may not assign an extraschedular rating in the first instance.  Rather, it must specifically adjudicate whether to refer a case for extraschedular evaluation and, if the criteria do not contemplate the symptoms and there is evidence of marked interference with employment (the first two steps of the inquiry), the third step is to remand the claim to the RO to refer it to the Under Secretary for Benefits or the Director of Compensation (formerly the Director of Compensation and Pension Service) to determine whether an extraschedular rating is warranted.  See also Barringer v. Peake, 22 Vet. App. 242 (2008).  The Board must therefore remand the claims for extra-schedular ratings for bilateral hearing loss, left ankle, and left foot disabilities to the RO for such referral.  In doing so, the Board notes VA's position that 38 C.F.R. § 3.321(b)(1) applies to individual disabilities rather than in combination, but also notes that this precise question is currently before the Court.  See  Johnson v. Shinseki, No. 10-1785, 2012 WL 1700208 (May 16, 2012) and 2012 WL 3129191 (Aug. 2, 2012) (unpublished en banc Orders) (supplemental briefing requested on questions relating to whether 38 C.F.R. § 3.321(b)(1)  may apply to the collective effect of service-connected disabilities).

Accordingly, the claims of entitlement to extra-schedular ratings for bilateral hearing loss, left ankle, and left foot disabilities are REMANDED to the VA Regional Office for the following action:

1.  Refer the claims of entitlement to extra-schedular ratings for bilateral hearing loss, left ankle, and left foot disabilities to the Under Secretary for Benefits or the Director of Compensation.

2.  After the above development has been completed, readjudicate the claims for entitlement to extra-schedular ratings for bilateral hearing loss, left ankle, and left foot disabilities.   If any benefit sought on appeal remains denied, furnish the Veteran and his attorney a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


